DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 and April 2, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1 and 7 are amended. Claims 2, 3, and 8 are cancelled. Claims 1, 4-7, and 9-19 are pending. Claims 6 and 9-18 are withdrawn. Claims 1, 4, 5, 7, and 19 are under examination. 
Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) enablement rejection is withdrawn due to argument:
The instant specification not providing any guidance regarding how to make the claimed metal particles with the desired combination of psi, crystallinity, and anisotropy properties.
The applicant persuasively argues the claimed psi value, anisotropy, and crystallinity are readily measurable using instrumentation and techniques such that a person of ordinary skill in the art can “acquire a variety of different metal particles, e.g., from commercial sources” and perform routine measurements to determine which of the acquired particles meet the requirements of the present claims (paragraph spanning pgs. 7-8) where “silver particles having each of the claimed size, psi, crystallinity, and anisotropy characteristics are commercially available. For example, particles that are sold under the product name Tokusen have each of the characteristics of the silver particles recited in the ‘081 Application claims and can be purchased from Tokusen. I am aware that such particles were commercially available at the time the ‘081 Application was filed on August 23, 2016.” (Declaration 6.).
The following 112(a) written description rejection is withdrawn due to claim amendment:
Claim 1 lines 10-12 “the ratio of peak intensity of diffraction peak 200 and peak intensity of diffraction peak 111 is above 0.5”.
The following 112(a) written description and 112(b) indefinite rejections are withdrawn due to claim cancellation:
Claim 2 lines 2-3 “In”, “Sn”, “Zn”, “Li”, “Mg”, and “Mo”.
Response to Arguments and Declaration
Moon in view of Li
Applicant’s arguments, see Remarks pg. 10 last paragraph, filed March 3, 2021, with respect to the rejection of claim 1 under Moon in view of Li have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The applicant persuasively argues the particles of Moon at about 20 nm in size, which do not read on the claim 1 amendments requiring “a particle size of about 100 nanometers to about 15 micrometers”.
Double Patenting
	The double patenting rejection will be maintained until it has been properly overcome.
New Grounds
In light of claim amendment, applicant’s arguments, and the Declaration of Kang Wei Chou pursuant to 37 C.F.R. § 1.132 and upon further consideration, a new grounds of rejection is made in view of Chou Declaration and Remarks in view of either one of Li or Adachi.
Claim Interpretation
	Claim 19 lines 2-3 “the composition sinters at a temperature of not more than 300°C” is being interpreted as further limiting the composition sintering temperature range of 250-350°C as recited in claim 1 lines 12-13 such that it necessarily has a lower limit of 250°C.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (citations from “Chou Declaration” (Kang Wei Chou pursuant to 37 C.F.R. § 1.132 filed March 3, 2021) and “Remarks” (Applicant’s response filed March 3, 2021)) in view of Li (Li et al. “Enhancement of electrical properties of anisotropically conductive adhesive joints via low temperature sintering.” Journal of Applied Polymer Science, Vol. 99, 1665-1673 (2006).).
Regarding claims 1 and 19, the Chou Declaration states that “silver particles having each of the claimed size, psi, crystallinity, and anisotropy characteristics are commercially available. For example, particles that are sold under the product name Tokusen have each of the characteristics of the silver particles recited in the ‘081 Application claims, and can be purchased from Tokusen. I am aware that such particles were commercially available at the time the ‘081 Application was filed on August 23, 2016.” (“6.” Pg. 3 first paragraph). Similarly, the Remarks state that “particles having the claimed characteristics were commercially available at the time the present application was filed. As noted by the declarant, particles having the claimed psi value, anisotropy, and crystallinity characteristics could be commercially sourced from Tokusen (Chou Declaration at ¶ 6)” (pg. 8 middle paragraph). A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise quality as prior art under the statutory categories of 35 U.S.C. 102. MPEP 2129(I).
The silver particles commercially available from Tokusen read on the claimed sinterable silver particles having a particle size of about 100 nanometers to about 15 micrometers characterized by having a psi value, as defined by X-ray diffraction, < 0.0020, having at least 50% degree of crystallinity, and being anisotropic with respect to crystallographic direction, such that the ratio of peak intensity of diffraction peak 200 and peak intensity of diffraction peak 111 is above 0.5.
Li teaches the sintering temperature of materials is dramatically reduced by decreasing the size of the materials such that nano-sized particles sinter at much lower temperatures (Introduction para. 5) where the high surface-to-volume ratios of nano particles result in extremely high interdiffusivity of the nano particle surface atoms because of the significantly energetically unstable surface status of the nano particles (Li Results and Discussion: Sintering of nano Ag particles) (i.e. the sintering temperature of the particles is a function of their size). The Chou Declaration and Remarks teach commercially available particles with the claimed particle size, psi value, crystallinity, and anisotropy that are substantially similar to the claimed particles, such that the properties of the claimed particles are also substantially similar, including the sintering temperature in the range of 250 to 350°C (claim 1) and 250 to no more than 300°C (claim 19). 
The Chou Declaration and Remarks are silent to the silver particles being in a conductive adhesive composition.   
Li teaches an electrically conductive adhesive that is a composite that consists of conducting particles dispersed throughout a polymer matrix to provide both attachment and electrical interconnection between electrodes that can be processed at lower temperatures (Introduction) comprising 500 nm sized Ag (Experimental para. 1) where sintering temperature is a function of particle size with smaller particles having high interdiffusivity surface atoms due to instability caused by high surface-to-volume ratios (Results and Discussion: Sintering of nano Ag particles).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to use the silver powder in Applicant’s Admitted Prior Art in an electrically conductive adhesive because the submicron-sized Ag nano particles sinter at lower temperatures, reduce joint resistance, enhance current carrying capability (Li Abstract, Introduction para. 5) and provide low temperature attachment and electrical interconnection (Li Introduction para. 1) with lead-free, fluxless bonding (Li Introduction para. 3).
Regarding claims 4 and 5, Li teaches an electroconductive paste of dispersed nano Ag particles into ethylene glycol solvent (EG) (Results and Discussion: Electrical performance of sintered nano Ag particles in ethylene glycol para. 2).
Regarding claim 7, Li teaches mixing 3, 5, and 7 vol% Ag nanoparticles in ethylene glycol (Li Results and Discussion: Electrical performance of sintered nano Ag particles in ethylene glycol para. 2). The density of silver is 10.49 g/cm3. The density of ethylene glycol is 1.11 g/cm3. Assuming 100 cm3 of mixture, the weight of Ag nanoparticles at 3, 5, and 7 vol% is 31.47 g, 52.45 g, and 73.43 g, respectively. The weight of EG at these Ag nanoparticle vol% is 107.67 g, 105.45 g, and 103.23 g, respectively. This results in Ag wt% of 23 wt% (31.47/(31.47+107.67)); 33 wt% (52.45/(52.45+105.45)); 42 wt% (73.43/(73.43+103.23)), respectively.
Claims 1, 4, 5, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (citations from Chou Declaration (Kang Wei Chou pursuant to 37 C.F.R. § 1.132 filed March 3, 2021) and Remarks (Filed March 3, 2021)) in view of Li (Li et al. “Enhancement of electrical properties of anisotropically conductive adhesive joints via low temperature sintering.” Journal of Applied Polymer Science, Vol. 99, 1665-1673 (2006).) and Adachi (US 2003/0201426).
Regarding claims 1 and 19, the Chou Declaration states that “silver particles having each of the claimed size, psi, crystallinity, and anisotropy characteristics are commercially available. For example, particles that are sold under the product name Tokusen have each of the characteristics of the silver particles recited in the ‘081 Application claims, and can be purchased from Tokusen. I am aware that such particles were commercially available at the time the ‘081 Application was filed on August 23, 2016.” (“6.” Pg. 3 first paragraph). Similarly, the Remarks state that “particles having the claimed characteristics were commercially available at the time the present application was filed. As noted by the declarant, particles having the claimed psi value, anisotropy, and crystallinity characteristics could be commercially sourced from Tokusen (Chou Declaration at ¶ 6)” (pg. 8 middle paragraph). A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise quality as prior art under the statutory categories of 35 U.S.C. 102. MPEP 2129(I).
The silver particles commercially available from Tokusen read on the claimed sinterable silver particles having a particle size of about 100 nanometers to about 15 micrometers characterized by having a psi value, as defined by X-ray diffraction, < 0.0020, having at least 50% degree of crystallinity, and being anisotropic with respect to crystallographic direction, such that the ratio of peak intensity of diffraction peak 200 and peak intensity of diffraction peak 111 is above 0.5.
Li teaches that sintering temperature of materials is dramatically reduced by decreasing the size of the materials such that  nano-sized particles sinter at much lower temperatures (Introduction para. 5) where the high surface-to-volume ratios of nano particles result in extremely high interdiffusivity of the nano particle surface atoms because of the significantly energetically unstable surface status of the nano particles (Li Results and Discussion: Sintering of nano Ag particles) (i.e. the sintering temperature of the particles is a function of their size). The Chou Declaration and Remarks teach commercially available particles with the claimed particle size, psi value, crystallinity, and anisotropy that are substantially similar to the claimed particles, such that the properties of the claimed particles are also substantially similar, including the sintering temperature in the range of 250 to 350°C (claim 1) and 250 to no more than 300°C (claim 19). 
The Chou Declaration and Remarks are silent to the silver particles being in a conductive adhesive composition.   
Adachi teaches an electroconductive paste ([0002]) with a high crystalline silver powdery substance with a particle size of about 4.5 to 7 um ([0010], [0018]) that is polycrystalline (i.e. varying orientations) ([0023]) with an organic vehicle ([0025]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to use the silver powder taught in the Chou Declaration and Remarks in an electroconductive paste because it has high crystallinity, which forms a sintered electrode material with high resistance (Adachi [0010]) and sufficient solder-wettability and high bonding-strength (Adachi [0011], [0020]).
Regarding claims 4 and 5, Adachi teaches an organic vehicle that is alpha-terpineol ([0025]).
Regarding claim 7, Adachi teaches a content of about 40 to 90% by weight of a silver powdery substance in the conductive paste ([0023]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 7, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/896,418 (App ‘418) (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a conductive paste comprising a carrier and metal particles with the same properties (App ‘418 claims 1, 2, 3, 4, 5, 7, and 14).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Related Art
Ashok (Ashok. “Rapid and green synthesis of silver nanoparticles using the leaf extracts of parthenium hysterophorus: a novel biological approach” International Research Journal of Pharmacy. 2012, 3(2), pp. 169-173.)
	Ashok teaches the XRD spectrum of Ag nanoparticles where the peaks are narrow and the ratio of the 200/111 peak is above 0.5 (XRD Spectrum analysis of silver nanoparticles synthesis, Fig. 2). The average particle size of the Ag particles is 10 nm (Scanning Electron microscopy analysis of silver nanoparticles synthesis, Fig. 3) and the values of d/A in Fig. 2 are more than the claimed psi value of less than 0.0020. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735              


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735